DETAILED ACTION
Claims 1-18 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.
Applicant’s election of Group I claims 1-9 in the reply filed on October 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al (U.S. Patent 9,567,491).
With regards to claims 1-3, Fu renders obvious a CMP slurry composition for polishing a tungsten pattern wafer (Col. 2 lines 40-52, Col. 18 lines 19-33), the composition comprising: a solvent, the solvent including a polar solvent or a non-polar solvent (Col. 6 lines 1-26), an abrasive (Col. 2 lines 62-64) and an oxidizing agent (Col. 13 lines 45-64).
Fu does not explicitly disclose wherein the abrasive agent includes silica modified with an amino silane that includes three nitrogen atoms wherein the amino silane comprises a compound that satisfies Applicant’s claimed Formula 1, Y1, Y2, and Y3 are each independently a C1-C5 alkylene group and R1 and R2 are each a hydrogen atom. 
However Fu discloses wherein the abrasive is a colloidal silica abrasive  wherein the abrasive maybe incorporated with a  chemical species including an aminosilane compound wherein the aminosilane compounds are the most preferred nitrogen containing compounds which may include primary aminosilanes, secondary aminosilanes, tertiary aminosilanes, quaternary aminosilanes and multi-podal aminosilanes such as trialkoxzxysilylpropyldiethylenetriamine (Col. 3 lines 12-26, Col. 4 lines 1-34) which renders obvious wherein the abrasive agent includes silica modified with an amino silane that includes three nitrogen atoms wherein the amino silane comprises a compound that satisfies Applicant’s claimed Formula 1, Y1, Y2, and Y3 are each independently a C1-C5 alkylene group and R1 and R2
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fu to include the silica modified abrasive as rendered obvious by Fu because the reference of Fu teaches that such treatment provide the desired positively charged  colloidal silica (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the silica abrasive modified with an amino silane as rendered obvious by Fu. MPEP 2143D
With regards to claim 5, Fu discloses wherein the silica modified with the amino silane that includes three nitrogen atoms has a positive charge on a surface thereof and has a surface potential of about 6mV to about 50 mV (Col. 10 lines 46-52) which overlaps Applicant’s claimed amount of about 10mV to about 60mV. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, Fu discloses wherein the composition has a pH of about 1.5 to 7 (Col. 11 lines 61-67) which overlaps Applicant’s claimed amount of about 3 to about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, Fu discloses wherein the silica modified with the amino silane that includes three nitrogen atoms has an average particle diameter of about 10nm-100nm (Col. 9 lines 6-33) which overlaps Applicant’s claimed amount of about 10 
With regards to claim 8, Fu renders obvious wherein the composition further comprises a catalyst (Col. 12 lines 22-26 discloses an iron containing accelerator) or an organic acid (Col. 13 lines 18, 30-36).
With regards to claim 9, Fu renders obvious wherein the composition includes 0.1 to about 3 wt% of the abrasive agent (Col. 9 lines 37-49) which overlaps Applicant’s claimed amount of about 0.001 wt% to about 20 wt%; about 01 to about 10 wt% of the oxidizing agent (Col. 13 lines 65-67, Col. 14 lines 1-6) which overlaps Applicant’s claimed amount of about 0.001 wt% to about 20 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) 
Fu further discloses wherein the iron containing accelerator is include in varied amounts depending upon the oxidizing agent used and chemical form of the accelerator such that the catalyst may be presented in amounts to increase the removal rate of tungsten during tungsten CMP (Col. 12 lines 22-64). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). prima facie obvious to one of ordinary skill in the art prior the effective filing date of the invention to optimize the concentration of the catalyst to amounts including Applicant’s claimed amount of about 0.001 wt% to about 10 wt% in order to increase the removal rate of tungsten during tungsten CMP as taught by Fu (Col. 12 lines 22-64, MPEP 2144.05(II)(A)).
Fu further discloses wherein the organic acids (stabilizers) are included in amounts sufficient to stabilize the iron containing accelerator and oxidizing agent such that the oxidizing gent is not degraded rapidly overtime (Col. 13 lines 4-44). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior the effective filing date of the invention to optimize the concentration of the organic acid to amounts including Applicant’s claimed amount of about 0.001 wt% to about 20 wt% in order to stabilize the iron containing accelerator and oxidizing agent such that the oxidizing gent is not degraded rapidly overtime as taught by Fu (Col. 13 lines 4-44 MPEP 2144.05(II)(A)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FU et al (U.S. Patent 9,567,491), as applied to claims 1-3 and 5-9, in further view of SETH et al (U.S. Patent Application Publication 2009/0260297).
With regards to claim 4, Fu renders obvious the limitations of claim 1 as previously discussed.
However Fu is silent as to wherein the compound of Formula 1 includes diethylenetriaminopropyltrimethoxysilane, diethylenetriaminopropyltriethoxysilane, diethylenetriaminopropylmethyldimethoxysilane, diethylenetriaminopropylmethyldiethoxysilane, or diethylenetriaminomethylmethyldiethoxysilane.
Seth discloses a method of making surface modified abrasive grains the abrasive grains comprising a silica (Paragraph [0034]) modified abrasive wherein the abrasive may be modified by an amino silane wherein the compound comprises diethylenetriaminopropyltrimethoxysilane, diethylenetriaminopropyltriethoxysilane, diethylenetriaminopropylmethyldimethoxysilane, diethylenetriaminopropylmethyldiethoxysilane, or diethylenetriaminomethylmethyldiethoxysilane.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the modified teachings of Fu to include amino silane as rendered obvious by Seth because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the silica abrasive modified with an amino silane as rendered obvious by Seth. MPEP 2143D

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stender et al (U.S. Patent Application Publication 2016/0237315).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713